Title: Enclosure 5: [List of Persons Employed in the Office of the Treasurer], 3 January 1793
From: Treasury Department,Meredith, Samuel
To: 



No. 5.
List of Persons Employed in the Office of the Treasurer of the United States, With Their Salaries Annexed.

Names.
Rank.
Salary.


Samuel Meredith.
Treasurer of the United States
Dollars,
2400.


Andrew Graydon,
Chief Clerk

800.


John Thomson
Clerk

500.


Samuel Brook
ditto

300.


Alexander Frazier
Messenger & Office keeper

100.



  Treasury of the United States January 3d. 1793.
  Samuel MeredithTreasurer of the United States.
  

